DETAILED ACTION
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:
A.	First species which includes an in-coupling element and an out-coupling element in the plurality of diffractive components (paragraph [0055] of Applicant’s published specification).
B.	Second species which includes an in-coupling element, an out-coupling element and an accommodation lens in the plurality of diffractive components (paragraph [0055] of Applicant’s published specification).
C.	Third species which includes an in-coupling element, an out-coupling element and an eye tracker combiner in the plurality of diffractive components (paragraph [0055] of Applicant’s published specification).
D.	Fourth species which includes an in-coupling element, an out-coupling element, an accommodation lens, and an eye tracker combiner in the plurality of diffractive components (paragraph [0055] of Applicant’s published specification).

2.	The species are independent or distinct for the following reasons.  Each Species sets forth a unique configuration of diffractive components in waveguide display assembly 400.  These species are disclosed as being provided in four independent and distinct combinations.  These unique configurations would each be constructed differently and would each function differently to at least a certain extent.  These alternative embodiments amount to a plurality of independent and distinct species given based on the current record.
With regard to Species A – D, each of these species corresponds to a different physical configuration of the waveguide display assembly 400.  Accordingly, each of Species A – D are independent and distinct from one another.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Alternatively, Applicant can make an admission on the record that various species are merely obvious variants of one another and are thus indistinct in order to be able to select more than one species from each group.
 Additionally, Applicant should identify which claims are directed to the elected species, as well as which claims Applicant believes are generic.  The identified generic claims will be examined according to Applicant’s elected species.

3.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
In this particular Application, at the very least different search queries would be required.  Due to the number of Species and the independent and distinct configurations of the waveguide display assembly 400 and the operations disclosed therein, the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/RYAN A LUBIT/Primary Examiner, Art Unit 2626